department of the treasury internal_revenue_service washington d c date cc dom fs p si tl-n-10205-95 uilc number release date internal_revenue_service national_office field_service_advice memorandum for midwest associate district_counsel cc msr mwd oma from subject assistant chief_counsel cc dom fs this field_service_advice responds to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e f h j k l m date date date date date dollar_figurex1 dollar_figurex2 dollar_figurex3 dollar_figurex4 dollar_figurex5 dollar_figurex6 dollar_figurex7 dollar_figurex8 dollar_figurex9 issues can taxpayer elect the repair_allowance provision of sec_1_167_a_-11 of the asset_depreciation_range_system adr pursuant to sec_263 redesignated sec_263 without applying any of the other adr provisions set forth in the sec_1 regulations does taxpayer’s record keeping practices comport with the requirements of the regulations has taxpayer’s non-compliance with various regulations risen to the level of substantial noncompliance such that its election under these regulations is invalidated is retirement of equipment for book purposes under interstate commerce commission icc rules and regulations equivalent to retirement for purposes of adr such that taxpayer could not deduct the cost of overhauling and or rebuilding the equipment because it has retired it for icc purposes conclusion no the regulatory scheme anticipates that a taxpayer utilizing any of the adr provisions will be subject_to all the requirements of the regulations on the facts presented to us the taxpayer has not fully complied with all of the regulatory requirements however further factual development on this issue is needed notwithstanding that the taxpayer has not shown substantial compliance with the regulations there are litigation hazards involved with asserting that the taxpayer has not substantially complied there is no basis under the regulations to enforce compliance with icc regulations concerning retirement facts m has two subsidiaries a and b collectively referred to as taxpayer taxpayer elected the adr provisions for their c equipment generally made up of d for most of the years from date to date when the elections were available for all property placed into service after date taxpayer has utilized the accelerated_cost_recovery_system starting in date taxpayer elected under sec_1 a - d ii to use the percentage repair_allowance available under the adr provisions for the date date and date years for property that had been placed_in_service between date and date no adr elections were made for property placed_in_service after date the adr system also known as the class_life_asset_depreciation_range_system allows taxpayers to elect to apply its provisions to property placed_in_service after date and before january although the adr provisions are no longer in effect the adr repair_allowance still remains in effect for expenditures_for repair maintenance rehabilitation or improvement of property made after date for property placed into service during the applicable adr years the adr repair_allowance was created as a tool to resolve the disputes which frequently arise as to whether an item constitutes a deductible_repair expense or a nondeductible capital_expenditure 38_f3d_329 7th cir citing h_r rep no 92nd cong 1st sess 1971_1_cb_498 s rep no 92nd cong 1972_1_cb_559 under the repair_allowance a taxpayer may automatically deduct up to a set percentage of all repair expenditures_for the year except for those expenditures considered ‘excluded additions’ id pincite sec_1_167_a_-11 the percentage is supposed to reflect the anticipated repair experience of a class of property any amount which exceeds the repair_allowance must be capitalized under the election a deducted expenditures_for e of dollar_figurex1 in date dollar_figurex2 in date and dollar_figurex3 in date a has also relied on this election to deduct expenditures_for f of dollar_figurex4 in date dollar_figurex5 in date and dollar_figurex6 in date b deducted expenditures_for f of dollar_figurex7 in date dollar_figurex8 in date and dollar_figurex9 in date the regulations under adr provide for myriad book keeping rules examples of these requirements include the maintenance of closed-end vintage accounts allocations of expenses_incurred on adr and non-adr property and removal of units retired from the base calculation as to this last example the taxpayer used the repair_allowance to deduct expenses for substantial rebuilding of l without treating them as retirements under icc rule which applies to taxpayer these repairs are retirements for book purposes currently this case is in audit and the revenue agent’s report has not been issued law and analysis issue adr election under sec_263 as a threshold matter the question must be resolved whether a taxpayer electing the repair_allowance under sec_263 may apply only those provisions under sec_1 which concern the repair_allowance without applying the rest of the class_life system set forth under the adr provisions if true an election under sec_263 would be more narrow than electing the full adr system and would grant a taxpayer considerable more latitude in its record keeping practices sec_263 f is applicable to property placed_in_service after and prior to and provides reasonable repair_allowance - the secretary may by regulations provide that the taxpayer may make an election under which amounts representing either repair expenses or specified repair rehabilitation or improvement expenditures_for any class of depreciable property- are allowable as a deduction under sec_162 or sec_212 whichever is appropriate to the extent of the repair_allowance for that class and to the extent such amounts exceed for the taxable_year such repair_allowance are chargeable to capital_account any allowance prescribed under this subsection shall reasonably reflect the anticipated repair experience of the class of property in the industry or other group sec_263 was redesignated sec_263 on date in p l section c repealed the repair_allowance election under sec_263 with respect to property placed_in_service after date general explanation of tax legislation enacted in p sec_1_263_f_-1 prescribes for rules regarding the election of the repair_allowance authorized by sec_263 the definition of repair_allowance property and the conditions under which an election may be made see paragraphs d and f of sec_1_167_a_-11 an election may be made under this section for a taxable_year only if the taxpayer makes an election under sec_1_167_a_-11 for such taxable_year emphasis added therefore a taxpayer electing the adr repair_allowance is also required to have elected into all the adr rules found at sec_1_167_a_-11 further sec_1_167_a_-11 states in part in general a taxpayer may not apply any provision of this section unless he makes an election and thereby consents to and agrees to apply all the provisions of this section emphasis added accordingly taxpayer must comply with all of the regulations under sec_1 and may not cherry pick the repair_allowance provisions alone moreover it is our understanding that in this specific case the taxpayer made the election to opt into the adr regulations although it addressed a different issue tam provides t he election of the repair_allowance is of course contingent upon the primary_election by taxpayer of the cladr system of depreciation because we find that taxpayers electing to apply the repair_allowance pursuant to sec_263 must comply with all the adr regulations we now turn to the question of whether taxpayer failed to comply with the adr regulations and what is the effect of failure to comply with those regulations issue compliance with adr regulations you have asserted that the taxpayer has not complied with the following regulations excluded additions under sec_1_167_a_-11 expenditures_for the repair maintenance rehabilitation or improvement of property do not include expenditures_for an excluded addition excluded addition is defined under subpart vi and includes in relevant part d an expenditure for an identifiable unit_of_property if such expenditure is for an additional identifiable unit_of_property or such expenditure other than an expenditure described in e of this subdivision is for replacement of an identifiable unit_of_property which was retired e an expenditure for replacement of a part in or a component or portion of an existing identifiable unit_of_property whether or not such part component or portion is also an identifiable unit_of_property if such part component or portion which was retired in a retirement upon which gain_or_loss is recognized therefore expenditures which result in the replacement of a unit which was retired and those which count as a retirement upon which gain_or_loss is recognized are excluded additions and hence are not expenditures_for the repair maintenance rehabilitation or improvement of property which would be subject_to the repair_allowance the regulation also provides that expenditures which merely increase the productive life of the asset are not on that basis alone excluded this definition then rests upon the further definition of retirement the definition of retirement is included at sec_1_167_a_-11 an asset in a vintage_account is retired when such asset is permanently withdrawn from use in a trade_or_business or in the production_of_income by the taxpayer a retirement may occur as a result of a sale_or_exchange by other act of the taxpayer amounting to a permanent disposition of an asset or by physical abandonment of an asset a retirement may also occur by transfer of an asset to supplies or scrap the facts presented to us are that the h are retired for the purposes of the taxpayer’s books have salvage values and the taxpayer has actually claimed a gain_or_loss for them however for tax purposes the taxpayer shows no gain_or_loss it is our understanding that in most cases the documents authorizing the work to be done state value of parts reused or h rebuilt in this program will be drawn from the unserviceable j - idle and unproductive assets in both instances the language refers to assets in such disrepair that they cannot be repaired have not been used for some time and or are assets that have been scrapped with part of the scrapped asset salvaged for further use some assets are in such a state of disrepair they cannot be moved to the rebuilding facility and are scrapped on site the taxpayer accounts for units of property entering rebuild programs on its books as the retirement of the old unit and a debit to salvage for the parts reused then the taxpayer expenses the cost of the rebuilt unit as an adr repair_allowance the taxpayer’s adr repair_allowance calculation does not reflect these costs as excluded additions nonetheless the asset is not permanently removed from service and there is no increase in k or productivity of the assets although the expenditures may extend the use of the asset there has been no sale_or_exchange or physical abandonment by the taxpayer as a practical matter the rebuilding process is only a retirement if the l are so extensively rebuilt as to amount to a transferral to supplies or scrap or some other act of the taxpayer has amounted to a permanent disposition of the asset it appears that a transferral to supplies or scrap may have occurred in some cases however examples of excluded additions are included at sec_1_167_a_-11 and based on the examples there are significant hazards with arguing that the taxpayer’s rebuilding program involves a retirement the facts that have been presented to us do not fall within the examples listed further factual development will be needed to see if the facts fall in line with the examples of retirements moreover despite the book treatment of these assets as noted in tam neither sec_263 of the code or sec_1_167_a_-11 requires specific conformity with book records repair_allowance record keeping under sec_1_167_a_-11 if taxpayer wishes to utilize the repair_allowance it is obliged to maintain books_and_records reasonably sufficient to determine the amount of expenditures paid_or_incurred during the taxable_year for repair maintenance rehabilitation or improvement of repair_allowance property and the amount of expenditures which are for excluded additions thus taxpayer’s books must be in sufficient detail to identify the amount and nature of expenditures this requirement is relaxed where it is not practical to maintain such records but only to the point where the taxpayer is required to allocate expenditures by any reasonable method consistently applied the regulations at sec_1 a - d v a provide guidance on when this relaxed accounting is acceptable for instance under the examples the overhaul of a rail and billet mill with no increased capacity is not a retirement nor was the replacement of two roof girders in a factory when the facts and circumstances do indicate that a retirement has occurred then a further question must be asked as to whether it is considered an ordinary or extraordinary_retirement see sec_1_167_a_-11 a -11 d v b and rules that apply to intercompany_transactions the types of expenditures_for which specific identification would ordinarily be made include substantial expenditures such as for major parts or major structural materials for which a work order is or would customarily be written expenditures_for work performed by an outside contractor or expenditures under a specific down time program types of expenditures_for which specific identification would ordinarily be impractical include general maintenance_costs of machinery equipment and plant in the case of a taxpayer having assets in more than one class or different types of assets in the same class which are located together and generally maintained by the same work crew hence there are two issues to address under these provisions the first is that the taxpayer must maintain books sufficient to identify the amount and nature of expenditures with respect to specific items of repair_allowance property or groups of similar properties in the same asset_guideline_class specifically the taxpayer must be able to identify which expenditures were for excluded additions based upon the information we have received taxpayer has no system or written criteria to identify the amount and nature of these expenditures secondly although the regulation allows allocations where identifying expenditures is not feasible it specifically distinguishes situations in which such record keeping is required this includes substantial expenditures such as for major parts or major structural materials the rebuilding program which taxpayer has engaged in is extensive enough to count as a retirement for i c c rules the field needs to develop the facts as to exactly what type of repairs the taxpayer performs on its l on the basis of the facts as presented to us these appear to involve substantial expenditures_for major parts or structural materials but this must be confirmed maintaining books as to these expenditures is a requirement based upon our understanding of the case taxpayer has not kept records of these expenditures nor has it attempted an allocation even had the taxpayer attempted an allocation it still had to be reasonable and consistently applied vintage_account requirements under sec_1_167_a_-11 if the taxpayer has elected the adr provisions the taxpayer is required to maintain vintage accounts which are closed end depreciation accounts containing eligible_property during the taxable_year the property was first placed_in_service by the taxpayer each account contains an asset which is eligible property4 or a group_of_assets which are eligible_property within a single asset_guideline_class moreover under subpart ii of this subsection property whose original_use does not commence with the taxpayer cannot be placed in a vintage_account with property whose original_use did commence with the taxpayer an exception applies to property acquired in a transaction under sec_381 under sec_1_167_a_-11 if an acquiring_corporation elects to apply the adr rules to eligible_property acquired in a transaction to which sec_381 applies then - t he acquiring_corporation must segregate such eligible_property to which the distributor or transferor_corporation elected to apply this section into vintage accounts as nearly coextensive as possible with the vintage accounts created by the distributor or transferor_corporation identified by reference to the year the property was first placed_in_service by the distributor or transferor_corporation the asset_depreciation_period for the vintage_account in the hands of the distributor or transferor_corporation must be used by the acquiring_corporation the method of eligible_property under sec_1_167_a_-11 is defined for purposes of this section the term eligible_property means tangible_property which is subject_to the allowance for depreciation provided by sec_167 but only if - i an asset_guideline_class and asset_guideline_period are in effect for such property for the taxable_year of election see subparagraph of this paragraph ii the property is first place in service as described in paragraph e of this section by the taxpayer after date but see paragraph of this paragraph for special rule where there is a mere change in the form of conducting a trade_or_business and iii the property is either - a sec_1245 property as defined in sec_1245 or b sec_1250 property under sec_1_167_a_-11 the d efinition of first placed_in_service i in general the term first placed_in_service refers to the time the property is first placed_in_service by the taxpayer not to the first time the property is placed_in_service depreciation adopted by the distributor or transferor_corporation shall be used by the acquiring_corporation unless such corporation obtains the consent of the commissioner to use another method_of_depreciation upon the facts submitted to us it appears the taxpayer has not maintained closed vintage accounts and has added assets obtained in sec_381 transfers without segregating them in particular the taxpayer has included such property in the current repair_allowance calculation without showing that the property was originally covered by an adr election segregated assets must be kept separate and not put into the same account as assets with similar vintage_account years if taxpayer has done this then it is not in compliance with the regulation capitalization of property improvements establishment of depreciation reserves special rules for salvage based upon the facts submitted it appears that the taxpayer has also not complied with the following provisions under sec_1_167_a_-11 d viii property improvements must be capitalized in a special basis vintage_account even though taxpayer’s calculation of the repair_allowance for date identified a property_improvement no property_improvement was capitalized under sec_1_167_a_-11 the taxpayer must establish a depreciation_reserve for each vintage_account this does not appear to have been done and finally under sec_1_167_a_-11 the taxpayer must maintain records reasonably sufficient to determine the facts and circumstances taken into account in determining salvage_value it is our understanding that taxpayer’s records do not provide sufficient facts to determine salvage_value conclusion in united 38_f2d_329 7th cir the court dealt with the issue of whether the taxpayer was entitled to deduct replacement expenditures under the adr system in upholding the district court’s determination that the taxpayer had failed to establish its entitlement to deduct replacement expenditures the court noted that the burden of showing the right to a deduction is upon the taxpayer id pincite the figures submitted must carry the necessary reliability to determine the amount to which the taxpayer claims entitlement id placing the burden upon the service to deduce their entitlement to a deduction is inappropriate thus further factual development is needed to know whether taxpayer has retired its l and whether its expenditures are excluded additions in addition on the facts submitted to us taxpayer has not maintained sufficient books_and_records to identify its expenditures and thus prove its entitlement taxpayer has not maintained vintage accounts per the regulations therefore taxpayer may have included ineligible property in its calculations these facts should be confirmed finally taxpayer also appears to have not capitalized property improvements not established a depreciation_reserve and cannot prove how it determined salvage these requirements are all necessary prerequisites to proving entitlement to the deduction issue substantial compliance the issue arises whether taxpayer failed to substantially comply with the regulations requirements to such an extent that the taxpayer’s adr election has been rendered invalid the regulations themselves contain a substantial compliance provision at sec_1_167_a_-11 which reads a taxpayer who elects to apply this section must specify in the election i that the taxpayer makes such election and consents to and agrees to apply all the provisions of this section an election to apply this section will not be rendered invalid under this subparagraph so long as there is substantial compliance in good_faith with the requirements of this subparagraph emphasis added in addition under sec_1_167_a_-11 the taxpayer may not elect to apply this section for a taxable_year unless the taxpayer maintains the books_and_records required under this section the same subsection reiterates that elections will not be rendered invalid so long as there is substantial compliance in good_faith case law construing substantial compliance indicates that it is a fact intensive determination and can turn on the relationship of the provisions not complied with and what the consequences of failure to comply are in hewlett-packard v commissioner t c big_number the tax_court discussed substantial compliance in ascertaining whether a particular provision of a regulation stating how an election is to be made must be literally complied with it is necessary to examine the purpose its relationship to other provisions the terms of the underlying statute and the consequences of failure to comply with the provision in question see also 743_f2d_781 caulkins v commissioner 48_tcm_1182 the court in knight-ridder dealt with a faulty adr election and found that the purpose of the election regulations was that the election should be binding and that the commissioner should be put on notice that an election had been made knight-ridder pincite because the requirements of the regulations serve this purpose they were not mere procedural details and went to the essence of regulatory scheme id pincite the service moreover was prejudiced because it needed to know if an election had been made in order to determine whether an audit was warranted id accordingly the plaintiff failed to comply and was not entitled to use the class_life system for the years in question id pincite in caulkins v commissioner 48_tcm_1182 the question presented for the court’s resolution was whether petitioners could use the half-year_convention available under adr petitioners had not filed an election to depreciate their computers under adr but nonetheless sought to access its provisions id pincite although the central issue was whether the petitioners could access the adr regulations the court looked into the purposes behind the specific depreciation regulation which petitioners sought to access the court noted that where adr is elected the taxpayer must maintain books_and_records that contain eight prescribed items of information id pincite the court maintained that - the filing required is no mere technicality the regulations are administrative directives promulgated by the commissioner among its basic purposes is the facilitation of the full and fair collection of revenue when transactions extend over a number of years as do depreciation accounts and tax benefits have been conferred in the early year it is necessary for the internal_revenue_service to be able to trace the history of these transactions to ensure compliance with the law id pincite therefore the petitioner had not substantially complied and was not allowed to claim the benefits of adr id pincite see also 85_tc_657 regan v commissioner 45_tcm_389 cases where the taxpayer proved substantial compliance with depreciation regulations have turned on factors such as that the information was in fact available to the commissioner and there was no prejudice see 74_tc_458 all these cases indicate however that the determination of substantial compliance is a fact intensive investigation while we are dealing with several different sections of the regulations it should be noted that they are interrelated and the basic adr election requires that an election to apply the regulations is an election to apply all the regulations sec_1_167_a_-11 a correct repair_allowance calculation depends on the correct maintenance of several different records as the court in caulkins pointed out these regulatory requirements are not mere technicalities the information required to be kept by the taxpayer is necessary to ensure compliance with the law without this information the service cannot trace for instance which expenditures are for excluded additions and which are not the failure to keep good records on these issues results in prejudice to the service taxpayer has not shown substantial compliance with the regulations nonetheless because of the fact intensive nature of the determination and because the regulations twice inveigh against invalidating elections so long as the taxpayer has substantially complied in good_faith asserting a substantial compliance argument carries with it litigation hazards issue compliance with icc retirement rules nothing in the statute the regulations or the legislative_history of the provisions support the implementation of the icc rules for retirement the regulations themselves deal with retirements and do not suggest that resort to other tools to determine a retirement is appropriate moreover the taxpayer is not required to keep its tax and book records consistent tech adv mem case development hazards and other considerations this case needs further factual development as to whether the rebuilding efforts actually resulted in a retirement and the installation of a new unit on the basis of the facts now known it would be difficult to establish retirement under the regulations and taking this position in court involves significant litigation hazards as to the other regulations it appears that the taxpayer did not comply with their requirements to the extent the taxpayer’s record keeping is insufficient to establish the amounts spent on excluded additions or whether ineligible property has been placed into a vintage_account or vintage accounts have been inappropriately merged the taxpayer has failed to sustain its burden of proving it is entitled to a deduction nonetheless the taxpayer asserts that it may still be able to produce the required information if such is the case then going forward with an argument that the taxpayer’s adr election is invalid because it has not substantially complied with the regulations involves substantial litigation hazards in as much as the government will not be able to argue that it has been prejudiced in any event a substantial compliance argument under these regulations would involve litigation hazards by assistant chief_counsel cc dom fs william c sabin jr senior technician reviewer passthroughs special industries field service
